t c memo united_states tax_court edward daniel petitioner v commissioner of internal revenue respondent docket no 14557-16l filed date edward daniel pro_se john m janusz for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule respondent contends that no genuine 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times dispute exists as to any material fact and that the determination to collect petitioner’s unpaid tax_liabilities for the taxable_year sec_2010 and sec_2013 by levy should be sustained respondent’s motion alleges detailed facts supported by an attached declaration and exhibits petitioner has responded to respondent’s motion for summary_judgment and opposes it the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party id however the nonmoving party may not rest upon mere allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioner’s objection to respondent’s motion for summary_judgment fails to address the specific factual allegations in respondent’s motion petitioner did not respond to respondent’s specific factual allegations after reviewing these allegations along with the attached declaration and exhibits we conclude that no material facts that respondent relies on are in dispute and that this case is appropriate for summary adjudication 2in his objection petitioner states petitioner proposed payment terms that would have provided material monthly payments against the outstanding taxes at issue in this matter and that would have paid those outstanding taxes in less than five years the appeals officer had the discretion to accept petitioner’s proposed payment terms which would have resulted in respondent’s collection of tax revenues over the past ten months by rejecting petitioner’s proposed payment terms the appeals officer has frustrated respondent’s efforts to collect the outstanding taxes at issue in this matter and has caused respondent to waste resources through this proceeding therefore the appeals officer’s actions were an abuse_of_discretion wherefore petitioner respectfully prays for this court to deny respondent’s motion for summary adjudication and direct the appeals officer to accept petitioner’s proposed payment terms background petitioner resided in new york when he filed his petition petitioner failed to file his federal_income_tax return for the tax_year on or about date respondent sent to petitioner a notice_of_deficiency determining a tax_deficiency and additions to tax because petitioner did not petition the court with respect to the proposed assessment on date respondent assessed the tax additions to tax and interest petitioner untimely filed an income_tax return for the taxable_year but failed to pay all of the tax reported on the return respondent on date assessed the tax as shown on the return along with additions to tax and interest respondent sent to petitioner a notice_of_intent_to_levy dated date advising petitioner that respondent intended to levy to collect the unpaid tax_liabilities for the taxable_year sec_2010 and sec_2013 and that petitioner could receive a hearing with respondent’s office of appeals on date petitioner mailed to respondent a form request for a collection_due_process or equivalent_hearing which was received on date in his request petitioner sought a collection alternative in the form of an installment_agreement on date the settlement officer sent to petitioner a letter acknowledging receipt of his form and scheduled a telephone conference call for date the letter advised petitioner the settlement officer would call him on that date at that time the date letter among other things advised petitioner that respondent’s records indicated that petitioner had failed to file his and income_tax returns and that he was not in compliance with making estimated_tax payments for tax_year the letter also explained that in order for the settlement officer to consider a collection alternative petitioner had to provide a completed form 433-a collection information statement for wage earners and self-employed individuals with supporting documentation along with three months of full bank statements by date the settlement officer attempted to call petitioner on date but was unable to reach petitioner petitioner did not call the settlement officer on date for the scheduled telephone conference call or provide the requested information 3petitioner’s wife also signed the form the settlement officer sent to petitioner a letter dated date advising him that she had not received any of the requested information setting a new deadline of date for receiving the requested information and advising him that i f you would like to provide information for our consideration please call me by so we can discuss your issues rather on date petitioner sent to the settlement officer a two-page facsimile transmission consisting of a one-page letter and a copy of the settlement officer’s letter dated date petitioner’s letter requested an installment_agreement and proposed an dollar_figure-per-month payment regarding the unfiled returns and lack of estimated payments petitioner stated regarding your information request my tax_return is on extension and i am searching my records for the other documents you requested on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for petitioner’s tax_year sec_2010 and sec_2013 sustaining the proposed levy pursuant to sec_6330 the determination of the appeals officer must take into consideration a the verification that the requirements of applicable law and administrative procedures have been met b issues raised by the taxpayer and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary as stated in the notice_of_determination the settlement officer considered all three of these matters on date petitioner timely filed a petition with the court from the notice_of_determination in his petition petitioner states irs appeals rejected my offer to make monthly payments that would pay-off aggregate assessed taxes of less than dollar_figure in less than months in so doing irs appeals rejected the means of collection that would be least intrusive to the taxpayer and most efficient to the government’s tax collection efforts the aggregate unpaid balance of my assessments is less than dollar_figure and i proposed to pay dollar_figure month which would pay-off my assessments in less than months discussion the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 petitioner failed to respond to respondent’s specific factual allegations in the motion for summary_judgment and has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person if a taxpayer requests a cdp hearing in response to a notice_of_intent_to_levy he or she may raise at that hearing any relevant issue relating to the unpaid tax or proposed levy sec_6330 relevant issues include possible alternative means of collection such as an installment_agreement sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 petitioner did not raise his underlying tax_liabilities in the request for a cdp hearing nor did he participate in the scheduled telephone conference call rather on date petitioner sent to the settlement officer a two-page facsimile transmission consisting of a one-page letter and a copy of the settlement officer’s letter dated date petitioner’s letter requested an installment_agreement and proposed an dollar_figure-per-month payment regarding the unfiled returns and lack of estimated payments petitioner stated regarding your information request my tax_return is on extension and i am searching my records for the other documents you requested consequently petitioner’s underlying tax_liabilities are not properly before the court the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 see also 117_tc_183 the settlement officer properly based her determination on the factors required by sec_6330 generally it is not an abuse_of_discretion for the settlement officer to deny a taxpayer’s request for a collection alternative when the taxpayer does not provide collection information requested by the settlement officer see 414_f3d_144 1st cir sapp v commissioner tcmemo_2006_104 tax ct memo lexi sec_105 at the settlement officer requested that petitioner provide a completed form 433-a with supporting documentation along with three months of full bank statements by date petitioner did not provide the requested information in the absence of the requested information respondent’s settlement officer did not abuse her discretion in denying petitioner’s request for collection alternatives yoel v commissioner tcmemo_2012_222 at citing wright v commissioner tcmemo_2012_ tax ct memo lexi sec_25 at as a result we find that the settlement officer did not abuse her discretion in denying petitioner’s request for a collection alternative we hold that the determination to proceed with collection was not an abuse of the settlement officer’s discretion and the proposed collection action is sustained to reflect the foregoing an appropriate order and decision will be entered
